Case: 12-20790          Document: 00512298071   Page: 1   Date Filed: 07/05/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                       FILED
                                                                       July 5, 2013

                                          No. 12-20790                Lyle W. Cayce
                                        Summary Calendar                   Clerk



WILLIAM KIPER,

                Plaintiff - Appellant
v.

BAC HOME LOANS SERVICING, L.P., also known as Bank of America,
N.A.; FEDERAL HOME MORTGAGE ASSOCIATION, also known as Fannie
Mae,

                Defendants - Appellees

-----------------------------------------------
WILLIAM KIPER,

                Plaintiff - Appellant
v.

BAC HOME LOANS SERVICING, L.P., also known as Bank of America,
N.A.; FEDERAL NATIONAL MORTGAGE ASSOCIATION, also known as
Fannie Mae,

                Defendants - Appellees



                 Appeal from the United States District Court for the
                         Southern District of Texas, Houston
                              USDC No. 4:11-CV-3008
     Case: 12-20790       Document: 00512298071         Page: 2     Date Filed: 07/05/2013



                                       No. 12-20790




Before REAVLEY, JOLLY, and DAVIS, District Judges.
PER CURIAM:*
       The judgment of the district court is affirmed. The difficulties of the
Plaintiff do not support a legal claim against the defendants. No defect is
alleged in the foreclosure and sale of the Skyline Lane property. No breach of
contract legal claim is alleged on behalf of himself or his wife. And no plausible
tort claim is alleged. This court has read the opinions of the district court dated
August 2, 2012 and November 6, 2012 and finds no error there, nor has any
claimed error been briefed as is required.
       AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2